Case 1:21-cr-10116-NMG Document 19-1 Filed 09/10/21 Page 1 of 3




              Exhibit
                A
       Case 1:21-cr-10116-NMG Document 19-1 Filed 09/10/21 Page 2 of 3




W. Douglas Hajjar

13925 Old Coast Rd. #701

Naples, FL, 34110

Cell: 508-801-6490



Honorable Nathaniel M. Gorton

John Joseph Moakley U.S. Courthouse

One Courthouse Way

Boston, MA, 02210




Dear Judge Gorton,

   My name is Doug Hajjar and Richard Hajjar is my younger brother. I am the eldest, at
age 74 of our family's six children. In 1968, I graduated Boston College and was married
with two babies. In 1969, I left to serve in Vietnam. I was 4 Star General Creighton
Abrams Intelligence Officer and was awarded The Bronze Star Medal for my service. I
only tell you this because that is when I began to appreciate what a special person
Richard was. He was about 12 when I left for Vietnam, and my wife moved in with her
parents and our 13 month, and one month old babies. They lived down the street from
my parents and my remaining 5 siblings. The family was very concerned with my safety
and everyone did their part to help my wife and babies. Richard was the shining light
during that year, always making sure he helped my wife and acting like a doting uncle to
the babies. My wife really appreciated Ricky's quiet, compassionate demeanor around
the babies. Letters from the family would always assure me that my wife and babies
were doing well, and always commented on how good Ricky was with the babies. My
Letters from Ricky were very comforting to me and impressive coming from a 12-year-
old. And he always sent me the best "care" packages with my favorite items. When I
returned home after a year at war, and feeling proud serving my country, I was most
proud of my little brother Ricky and how much he contributed to my family's well-being.
This compassionate giving characteristic defined Richard for most of his life.

  Three of my oldest children have written to you with their own comments about how
uncle Ricky has been there for them and their children over the past 40-50 years. And
the two oldest kids first learned about uncle Ricky's character when their dad was in
       Case 1:21-cr-10116-NMG Document 19-1 Filed 09/10/21 Page 3 of 3




Vietnam. Uncle Ricky never forgot a birthday, graduation, wedding or event in their lives
or their children's lives.

    During the last 18 months, the family has been in shock trying to understand how
such a lifetime "giver" could go off the rails in such a severe reversal of his true
character. We have no answers or excuses, and there may not be any. We are
embarrassed for his actions, but not as embarrassed as he is. Yet, when we speak the
first thing he asks is "how is Mary doing". Mary is my wife of 53 years and she has been
in a 3-year battle with cancer. 50 years later he still remains the compassionate "giver"
to my wife even in the middle of his personal disaster.

   It's been over 50 years since my return from Vietnam, and this may seem unusual,
but I remain proud of how Richard has handled his out-of-character disaster. He has
taken responsibility, made restitution of everything he has (long before the government
began their investigation), and he is ready to pay the price for his stupidity.

   Your Honor, if the purpose of my email to you was to provide an opinion on how to
run a successful high-tech company, I would gladly give that opinion based on many
years’ experience. However, I respectfully rely on your many years as a judge in these
kind of cases to provide an appropriate sentence on my brother Richard.

  I would only ask your Honor, to please consider that Richard has been a great
person, role model, and "giver" most of his life. We believe he will continue to be the
compassionate giver for many years in the future.

  I can assure you that our family will be here for him once he has completed your
sentence - just as he has always been there for us. I am confident that he will make
you, and us, proud of him in the future.



Sincerely,

Doug Hajjar
